DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillmann et al (US 2014/0036411) in view of Eytcheson (US 2002/0190388) in further view of Huggett et al (US 5142439).
Regarding claim 1, Dillmann teaches an electrical energy storage device (Fig. 1, 1), comprising at least one electrical component  being a capacitor (Fig. 1, 5 [0041]) and a busbar (Fig. 1, 14) for electrical power distribution (Fig. 2), wherein at least a first contact side and/or at least a second contact side of the electrical component is connected to the busbar for an electrical connection ([0048]) by a contact element (Fig. 1, side 10 connected to 14 via 22), and wherein the contact element is formed at least partially as a mesh (0045]) characterized in that the contact element is constructed such that the contact element surrounds an arrangement of capacitors (Fig. 2, 5/6/7), and the busbar in the region of an edge of the busbar (Fig. 1, 22 at least partially surrounds the outside edge of 10 and at least partially surrounds the inside edge of 14), and the capacitors are located between opposite ends of the bended contact element (Fig. 1, at least some of capacitor 5 is between bottom left end of 14 and top right end of 14) and the contact element contacts each first contact side (Fig. 1-3, 22 would contact all of the sides of each capacitor).  
However, Dillmann fails to teach that the contact element is formed as mech in a bended region, wherein the contact element is bow shaped, and wherein first contact sides of the capacitors face away from the busbar.
Eytcheson teaches that the contact element (Fig. 5, 84) is formed as mech (Fig. 5, 84) in a bended region (Fig. 5-6, 84 bends around corners of 74).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Eytcheson to the invention of Dillmann, in order to improve thermal conductivity of the device (Eytcheson [0011]).
Huggett teaches that the contact element (Fig. 4, 10) is bow shaped (Fig. 4, 10 is considered Bow shaped), and wherein first contact sides (Fig. 4, left side with 5) of the capacitors (Fig. 4, 7) face away from the busbar (Fig. 4, 5/8/9) and the contact element contacts the first contact side (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Huggett to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Regarding claim 2, Dillmann, as modified by Eytcheson and Huggett, further teaches that the contact element surrounds the electrical component at least partially and/or is bended (Fig. 1, 14 partially surrounds and bends to 14A).  
Regarding claim 3, Dillmann, as modified by Eytcheson and Huggett, further teaches that the mesh is configured as a plain weave-like structure (Fig. 1, 22 at 28).  
Regarding claim 4, Dillmann fails to fully teach the claim limitations.
Eytcheson teaches that the mesh (Fig. 5, 84) is made from first wires and/or second wires (Fig. 5, 84 left and right vs up and down), wherein the first wires extend parallel to each other and the second wires extend parallel to each other (Fig. 5), wherein the first wires and the second wires cross each other at crossing points (Fig. 5, intersections), wherein an angle between the first wires and the second wires in the crossing point has a value between 40º to 120º (Fig. 5, about 90).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Eytcheson to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 5, Dillmann, as modified by Eytcheson and Huggett, further teaches that the contact element is adhesively connected to the first contact side, the second contact side and/or the busbar (Fig. 1, 30; solder [0047]).
Regarding claim 6, Dillmann fails to fully teach the claim limitations.
Eytcheson teaches that the mesh (Fig. 5, 84) is made from first wires and/or second wires (Fig. 2, 14) having a thickness between 0.1 and 1 mm (0.28-0.38mm [0018]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Eytcheson to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 7, Dillmann fails to fully teach the claim limitations.
Eytcheson teaches that a width assigned to an open area (Fig. 5, 84; space between wires) of the mesh (Fig. 5, 84) has a value between 0.5 mm and 2.0 mm (spacing is 1.15-1.59mm; 6-3-8.7 wire strands per 10mm [0018]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Eytcheson to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, Dillmann, as modified by Eytcheson and Huggett, further teaches that the contact element contacts several first contact sides and/or several second contact sides of different electrical components to the busbar (Fig. 2, multiple 5/6/7, connected to busbar).  
Regarding claim 9, Dillmann, as modified by Eytcheson and Huggett, further teaches that the complete contact element is formed as mesh (Fig. 1, 22 is a mesh) and/or - a region of the contact element connected to the first contact side and/or to the second contact side is formed as mesh (not required due to “or”).  
Regarding claim 10, Dillmann, as modified by Eytcheson and Huggett, further teaches that the busbar is at least partially covered by an isolation layer (Fig. 1, 21).
Regarding claim 11, Dillmann, as modified by Eytcheson and Huggett, further teaches that the busbar comprises a first conductive layer (Fig. 1, right side of 14) and a second conductive layer (Fig. 1, 14A), wherein a further isolation layer (Fig. 1, 21) is arranged between the first conductive layer and the second conductive layer (Fig. 1, 21 is between 14A and 14 in a path from multiple parts of 14A to parts of 14).  
Regarding claim 13, Dillmann, as modified by Eytcheson and Huggett, further teaches that the contact element is at least partially coated with an additional isolation layer (Fig. 1, bottom of 22 has 21 layer on it).  
Regarding claim 16, Dillmann, as modified by Eytcheson and Huggett, further teaches that the electrical component is directly arranged on the isolation layer (Fig. 1, 5 makes direct contact with 21).
Regarding claim 17, Dillmann, as modified by Eytcheson and Huggett, further teaches that the capacitors are free from insulation (Eytcheson Fig. 5, capacitors have no insulation).  
Regarding claim 18, Dillmann, as modified by Eytcheson and Huggett, further teaches that the contact elements of several first contact sides and several second contact sides of different electrical components are connected to the busbar (Fig. 1, indirectly connected through 14/16/21).
Regarding claim 19, Dillmann, as modified by Eytcheson and Huggett, further teaches that wherein the capacitors are free from insulation (Huggett Fig. 4, no insulation present on capacitors).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillmann et al (US 2014/0036411) in view of Eytcheson (US 2002/0190388) in further view of Huggett et al (US 5142439) and OTA et al (US 2016/0308218).
Regarding claim 12, Dillmann fails to fully teach the claim limitations.
OTA teaches that the mesh (Fig. 2A, 210) is made from copper having a purity that is larger than 95% (when constructed of pure copper [0088]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OTA to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
Connolly (US 2003/0117763) teaches relevant art in Fig. 1-6.
KORICH et al (US 2010/0008018) teaches relevant art in Fig. 2-3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 16-19 have been considered but are moot because the new ground of rejection does not rely on simply the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848